EXHIBIT 10.1

AMENDED AND RESTATED
TESCO CORPORATION
2005 INCENTIVE PLAN
(Effective May 18, 2007)






TABLE OF CONTENTS

                
Section 1. Purpose and Amendment.        1

Section 2. Definitions.        1

Section 3. Administration.        9

Section 4. Shares Subject to the Plan.        11

Section 5. General Provisions Relating to Awards.        13

Section 6. Stock Options        18

Section 7. Stock Appreciation Rights, Phantom Stock Awards, Bonus Stock and
Other Awards.        20

Section 8. Restricted Stock Units and Performance Stock Units.        22

Section 9. Consequences of Termination.        26

Section 10. Transferability.        28

Section 11. Adjustments.        28

Section 12. Amendment and Termination.        29

Section 13. Regulatory Approval.        30

Section 14. No Additional Rights.        30

Section 15. Miscellaneous Provisions.        31

Section 16. Effective Date and Term of Plan.        32
        


AMENDED AND RESTATED
TESCO CORPORATION
2005 INCENTIVE PLAN
(Effective May 18, 2007)

Section 1.             Purpose        and Amendment.
(a)          Background. Prior to the date hereof, the Company established the
Existing Plan, pursuant to which options have been granted to purchase the
common shares of the Company. Subject to the provisions of Section 16, the
Company now amends and restates the Existing Plan on the terms and conditions
herein set forth (as so amended and restated and as may be amended and in effect
from time to time, the "Plan") in order to provide the Company with flexibility
in designing various equity-based compensation arrangements for the Employees,
Consultants and Non-Employee Directors of the Company and its Affiliates.
Section 16 sets forth the provisions concerning the effective date of the Plan,
its termination, and application to Awards under the Existing Plan.
(b)          Purpose. The purpose of this Plan is to advance the interests of
the Company by encouraging such Employees, Consultants and Non-Employee
Directors to receive equity-based compensation and incentives, thereby (i)
increasing the proprietary interests of such Persons in the Company, (ii)
aligning the interests of such Persons with the interests of the Company's
shareholders generally, (iii) encouraging such Persons to remain associated with
the Company, and (iv) furnishing such Persons with an additional incentive in
their efforts on behalf of the Company. The Board of Directors of the Company
(the "Board") also contemplates that through the Plan, the Company and its
Affiliates will be better able to compete for the services of the individuals
needed for the continued growth and success of the Company.
(c)          Non-Application of ERISA. The Plan provides for various forms of
incentive compensation and is not intended to be a plan that is subject to the
Employee Retirement Income Security Act of 1974, as amended, and shall be
administered accordingly.

Section 2.             Definitions. For purposes of the Plan, the following
terms shall have the meaning set forth below:
(a)          "Affiliate" shall mean, with respect to a Person, (i) any entity in
which such Person, directly or indirectly, owns 50% or more of the combined
voting power, as determined by the Granting Authority, (ii) any "parent
corporation" of such Person (as defined in section 424(e) of the Code), (iii)
any "subsidiary corporation" (as defined in section 424(f) of the Code) of such
Person or any parent corporation of such Person and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with such Person, provided that any Award with respect to a Canadian Grantee, an
Affiliate shall only include a corporation that deals at non-arm's length with
the Company.
(b)          "Applicable Post-Retirement Period" and "Applicable Post-Disability
Period" shall have the meanings given to them in Section 9(a) of the Plan.
(c)          "Awards" shall mean, collectively, Options, Purchased Stock, Bonus
Stock, Stock Appreciation Rights, Phantom Stock, Restricted Stock Units,
Performance Awards, or Other Stock or Performance-Based Awards.
(d)          "Base Price" shall mean the base dollar amount used to calculate
the amount, if any, payable to a Participant with respect to a Share subject to
a Stand-Alone SAR upon exercise thereof, which base dollar amount shall not be
less than 100 percent of the Market Value of a Share on the Effective Date of
the grant of the Stand-Alone SAR, subject to adjustment pursuant to Section 11.
(e)          "Bonus Stock" shall mean Shares described in Section 7 of the Plan.
(f)          "Board" shall have the meaning given to such term in Section 1 of
the Plan.
(g)          "Canadian Award" shall mean an Award pursuant to which, as
applicable, (i) the Exercise Price is stated and payable in Canadian dollars or
the basis upon which it is to be settled (whether in cash or in Shares) is
stated in Canadian dollars), (ii) in the case of Stand-Alone SARs, the Base
Price is stated in Canadian dollars and any cash amount payable in settlement
thereof shall be paid in Canadian dollars or (iii) in the case of Restricted
Stock Units or Performance Stock Units, any cash amount payable in settlement
thereof shall be paid in Canadian dollars.
(h)          "Canadian Grantee" shall mean a Participant who is a resident of
Canada for the purposes of the ITA, or who is granted a Canadian Award under the
Plan in respect of services performed in Canada for the Company or any of its
corporate Affiliates.
(i)          "Change of Control" shall mean any of the following events (and
shall be deemed to occur upon any of the following events):
             (i)        except for the entities excluded by Section 2(i)(i)(A)
through (E) inclusive below, any Person or group, or the Affiliates of such
Person or group, directly or indirectly, becomes the "beneficial owner" (as
determined in accordance with Rules 13d-3 and 13d-5 of the Exchange Act) of
securities of the Company representing more than 50% of either the then
outstanding Shares ("Outstanding Shares") or the voting power of the then
outstanding voting securities of the Company entitled vote generally in the
election of directors (or in the case of multiple classes, the class of voting
securities entitled to elect a majority of directors) (the "Outstanding Voting
Securities"). The following entities are excluded from this definition:
                      (A)        the Company and any of its Affiliates,
                      (B)        any employee benefit plan of the Company or any
of its Affiliates,
                      (C)        a company owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Outstanding Shares and Outstanding Voting Securities, as the
case may be,
                      (D)        an underwriter temporarily holding securities
pursuant to an offering of such securities, and
                      (E)        a Resulting Entity becoming such a beneficial
owner in compliance with each of the conditions set forth in Section
2(i)(iii)(A)-(D) below;
             (ii)        individuals who, as of the Measurement Date (as defined
below), constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however , that any
individual becoming a director subsequent to the Effective Date whose election
or nomination for election was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board. As used in this definition,
"Measurement Date" means the later of the Effective Date and the date that is
two years prior to the Change of Control (including a Change of Control pursuant
to this Section 2(i)(ii));
            (iii)        the consummation of any merger, reorganization,
statutory or mandatory share exchange, business combination, consolidation or
similar transaction involving the Company or one of its subsidiaries, a sale or
other disposition of all or substantially all of the assets of the Company and
its subsidiaries (considered on a consolidated basis), or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a "Business Combination"), unless in such case, following the
consummation of any such transaction each of the following conditions is met:
                      (A)        all or substantially all of the Persons that
were the beneficial owners of the Outstanding Company Shares and the Outstanding
Voting Securities immediately prior to such Business Combination (the "Company
Shareholders") beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity ("Resulting Entity") resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the assets of the
Company and its subsidiaries (considered on a consolidated basis) directly or
through one or more subsidiaries);
                      (B)        such beneficial ownership by the Company
Shareholders is in substantially the same proportions as their ownership of the
Outstanding Shares and the Outstanding Voting Securities, as the case may be,
immediately prior to such Business Combination;
                      (C)        no Person (excluding any Resulting Entity and
any employee benefit plan (or related trust) of the Company) beneficially owns,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock of the Resulting Entity or the combined voting power of
the then-outstanding voting securities of such Resulting Entity, except to the
extent that the ownership in excess of 50% existed prior to the Business
Combination, and
                      (D)        at least a majority of the members of the board
of directors of the Resulting Entity were members (or deemed members) of the
Incumbent Board (determined pursuant to Section 2(i)(ii) above using the date
that is the later of the Effective Date or the date that is two years prior to
the Business Combination as the Measurement Date) at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination.
            (iv)        the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company.
Unless written terms of an Award otherwise specifically provides, the Incumbent
Board (as constituted immediately prior to any alleged Change of Control) shall
have the discretion to determine whether a Change of Control has occurred. The
Board may delegate its power to make the foregoing (as well as any with respect
to this Plan) to Committee or other committees pursuant to Section 3(b).

As to any given Awards or all Awards, the Granting Authority may establish, in
the terms of the Award, additional conditions or events that must occur in order
for a "Change of Control" to occur under such Award(s) (including the
termination of employment).

Solely with respect to any Award that is subject to Section 409A of the Code and
that is payable on account of a Change of Control, this definition is intended
to comply with the definition of change in control under Section 409A of the
Code as in effect commencing January 1, 2005 and, to the extent that the above
definition does not so comply, such definition shall be void and of no effect
and, to the extent required to ensure that this definition complies with the
requirements of Section 409A of the Code, the definition of such term set forth
in regulations or other regulatory guidance issued under Section 409A of the
Code by the appropriate governmental authority is hereby incorporated by
reference into and shall form part of this Plan as fully as if set forth herein
verbatim and the Plan shall be operated in accordance with the above definition
of Change in Control as modified to the extent necessary to ensure that the
above definition complies with the definition prescribed in such regulations or
other regulatory guidance insofar as the definition relates to any Award that is
subject to Section 409A of the Code.
(j)          "Code" shall mean the United States Internal Revenue Code of 1986,
as amended from time to time, and the rules and regulations thereunder.
(k)          "Committee" shall mean the committee of the Board constituted as
provided in Section 3 and authorized by the Board to take actions with respect
to the Plan as provided in Section 3.
(l)          "Company" shall mean, collectively, Tesco Corporation, a
corporation organized under the laws of Alberta, Canada, or any Successor
thereto that assumes and continues the Plan. If the context requires, such term
also refers to its Affiliates.
(m)       "Consultant" shall mean any individual, other than a Non-Employee
Director or an Employee, who renders consulting or advisory services to the
Company or its Affiliates, provided that such services are not in connection
with the offer or sale of securities in a capital-raising transaction.
(n)          "Control" shall mean, with respect to any Person, the possession,
directly or indirectly, severally or jointly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.
(o)          "Covered Employee" shall mean any of the Chief Executive Officer of
the Company and the four highest paid officers of the Company other than the
Chief Executive Officer, as described in Section 162(m)(3) of the Code.
(p)          "Disability" shall mean an inability to perform the Employee's or
Non-Employee Director's material services for the Company for a period of 90
consecutive days or a total of 180 days, during any 365-day period, in either
case as a result of incapacity due to mental or physical illness, which is
determined to be total and permanent (under the terms of the long term
disability policy of the Company applicable to the Employee). A determination of
Disability shall be made by a physician satisfactory to both the Participant (or
his guardian) and the Company, provided that if the Employee or Non-Employee
Director (or his guardian) and the Company do not agree on a physician, the
Employee or Non-Employee Director and the Company shall each select a physician
and these two together shall select a third physician, whose determination as to
Disability shall be final, binding and conclusive with respect to all parties.
Notwithstanding the above, eligibility for disability benefits under any policy
for long-term disability benefits provided to the Participant by the Company
shall conclusively establish the Participant's disability. Solely with respect
to any Award that is subject to Section 409A of the Code and that is payable on
account of disability, this definition is intended to comply with the definition
of disability under Section 409A of the Code as in effect commencing January 1,
2005 and, to the extent that the above definition does not so comply, such
definition shall be void and of no effect and, to the extent required to ensure
that this definition complies with the requirements of Section 409A of the Code,
the definition of such term set forth in regulations or other regulatory
guidance issued under Section 409A of the Code by the appropriate governmental
authority is hereby incorporated by reference into and shall form part of this
Plan as fully as if set forth herein verbatim and the Plan shall be operated in
accordance with the above definition of Disability as modified to the extent
necessary to ensure that the above definition complies with the definition
prescribed in such regulations or other regulatory guidance insofar as the
definition relates to any Award that is subject to Section 409A of the Code.
(q)          "Effective Date" shall mean the date as of which an Award shall
take effect, provided that the Effective Date shall not be a date prior to the
date the Granting Authority determines an Award shall be made and, unless
otherwise specified by the Granting Authority, the Effective Date will be the
date the Granting Authority determines an Award shall be made.
(r)          "Employee" shall mean any employee of the Company or its
Affiliates, and for the purposes of a Canadian Grantee, as defined in subsection
248(1) of the ITA.
(s)          "Exchange Act" shall mean the United States Securities Exchange Act
of 1934, as amended.
(t)          "Exercise Price" shall mean, (i) with respect to an Option, the
price payable by a Participant to purchase one Share on exercise of such Option,
which shall not be less than 100 percent of the Market Value of a Share on the
Effective Date of the grant of the Option covering such Share and (ii) with
respect to a Tandem SAR, the Exercise Price applicable to the Option to which
the Tandem SAR relates, in each such case, subject to adjustment pursuant to
Section 11.
(u)          "Existing Plan" shall mean the Company's Stock Option Plan (2005)
in effect immediately prior to the amendment and restatement effected by this
Plan.
(v)          "Granting Authority" shall have the meaning given to such term in
Section 3(b) of the Plan.
(w)          "Incentive Stock Option" shall mean an Option that, on the
Effective Date, is intended to qualify and is designated by the Granting
Authority in the applicable instrument of grant as an Incentive Stock Option
within the meaning of Section 422 of the Code (or any successor provision).
(x)          "Insiders" shall mean such Persons that are required to be
considered as such as of the date of determination pursuant to the rules of the
TSX.
(y)          "ITA" shall mean the Income Tax Act (Canada) and any regulations
thereunder as amended from time to time.
(z)          "Market Value" of a Share as of a relevant date shall mean the fair
market value as determined by the Granting Authority in accordance with the
following:
             (i)        the higher of
                        (A)        as long as Shares are listed on the TSX, the
closing trading price for a Share on the TSX on the last trading day prior to
the relevant date; and
                        (B)        as long as the Shares are listed on an U.S.
Exchange, the average of the high and low prices of Shares traded in U.S.
dollars on the U.S. Exchange during the relevant date.

        As to the grant of an Award, the relevant date will be the Effective
Date of such grant. If on the relevant day there is no trading in the Shares on
the TSX or U.S. Exchange, as applicable, then, for the purpose of application of
the immediately preceding sentence, the Market Value of a Share on the TSX or
the U.S. Exchange, as applicable, shall be determined by reference to the
weighted average trading price for Shares traded on the TSX or the U.S.
Exchange, as applicable, for the five trading days (or the actual number of
trading days if there are less than five trading days but more than one trading
day) ending on such day on which Shares did trade within 30 days before the
relevant day. If the immediately preceding sentence cannot be applied due to an
insufficient number of trading days within the 30-day period described therein,
then the Market Value of a Share on the TSX or the U.S. Exchange, as applicable,
shall be the closing price of a Share on the date on which Shares were last
traded on the TSX or the U.S. Exchange, as applicable, prior to the relevant
day.
            (ii)        The Market Value as determined may be in Canadian
dollars or in U.S. dollars. As a result, the Market Value of a Share
                        (A)        covered by a Canadian Award shall be either
(1) such Market Value as determined in accordance with this definition, if in
Canadian dollars, or (2) such Market Value as determined above converted into
Canadian dollars at the noon rate of exchange of the Bank of Canada on the
relevant day, if in U.S. dollars.
                        (B)        covered by a U.S. Award shall be either (1)
such Market Value as determined in accordance with this definition, if in U.S.
dollars, or (2) such Market Value as determined above converted into U.S.
dollars at the noon rate of exchange of the Bank of Canada on the relevant day,
if in Canadian dollars.
          (iii)        The Market Value of a Share shall be rounded up to the
nearest whole cent.
          (iv)               Unless prohibited by applicable law or rules of a
Stock Exchange, Canadian Awards or U.S. Awards may be made to a Participant
without regard to such Participant's domicile for tax purposes. Thus, for
example, U.S. taxpayers that are Participants may receive Canadian Awards. The
Company may take such actions with respect to its filings, records and reporting
as it deems appropriate to reflect the conversion of Awards from Canadian
dollars to U.S. dollars and vice versa.
          (v)           If such shares are not publicly traded at the time a
determination of its fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Granting
Authority using any fair and reasonable means selected in the Granting
Authority's discretion.
(aa)       "Non-Employee Director" shall mean a Person who is a member of the
Board but who is neither an Employee nor a Consultant of the Company or any
Affiliate.
(bb)       "Option" shall mean an option, granted in accordance with Section 6
hereof, to purchase a Share.
(cc)       "Organizational Law" shall mean the laws of Alberta, Canada or such
other law under which a Successor is organized, as such laws may be amended from
time to time.
(dd)       "Other Stock or Performance Board Awards" shall have the meaning
given to such term in Section 7(e) of the Plan.
(ee)       "Participants" shall mean those individuals to whom Awards have been
granted from time to time under the Plan. The executors or administrators of
such Participant's estate, any Person or Persons who acquire the right to
exercise an Award directly from the Participant by bequest or inheritance or any
other permitted transferee of the Participant under Section 10 hereof shall be
treated as a Participant solely for the purposes of exercising and enforcing an
Award according to the terms thereof and this Plan.
(ff)       "Performance Awards" shall mean Awards that are, or the exercise or
disposition thereof are, subject to the satisfaction of Performance Criteria.
Performance Awards include Performance Stock Units.
(gg)       "Performance Criteria" shall mean such financial and/or personal
performance criteria as may be determined by the Granting Authority, pursuant to
Section 8. Performance Criteria may be applied to either the Company as a whole
or to a business unit or single or group of Affiliates, either individually,
alternatively or in any combination, and measured either in total, incrementally
or cumulatively over a specified performance period, on an absolute basis or
relative to a pre-established target, to previous years' results or to a
designated comparison group, provided that the performance period for
measurement or achievement of any such Performance Criteria (or incremental
element thereof) shall in all events exceed one year.
(hh)      "Performance Stock Unit" shall mean a right, granted in accordance
with Section 9 hereof, to receive one Share or a cash payment of the Market
Value of a Share, as determined by the Granting Authority, that generally
becomes Vested, if at all, subject to the attainment of Performance Criteria and
satisfaction of such other conditions to Vesting, if any, as may be determined
by the Granting Authority.
(ii)         "Person" shall mean, unless the context otherwise requires or
unless and to the extent otherwise limited or required by applicable law or
rules of a Stock Exchange, any natural person, firm, partnership, limited
liability company, association, corporation, company, trust, business trust,
governmental authority or other entity, and any other person, entity or group
that would constitute a "person" within the meaning of Section 3(a)(9) of the
Exchange Act (with any related modifications or additions in Section 13(d) and
14(d) of the Exchange Act).
(jj)         "Phantom Stock Award" shall have the meaning given to such term in
Section 7(c) of the Plan.
(kk)      "Plan" shall have the meaning given to such term in Section 1 of the
Plan.
(ll)         "Prior Plan" shall mean the Existing Plan or the 1994 Stock Option
Plan of the Company, individually or collectively, as the context requires.
(mm)    "Purchased Stock" shall mean Shares issued to Participants under Section
7(c) of the Plan.
(nn)      "Restricted Period" shall mean the period established by the Granting
Authority with respect to an Award during which the Award either remains subject
to forfeiture or is not exercisable by the Participant.
(oo)       "Restricted Stock Unit" shall mean a right, granted in accordance
with Section 8 hereof, to receive a Share or a cash payment of the Market Value
of a Share, as determined by the Granting Authority, that generally becomes
Vested, if at all, based on the Participant's period of employment with the
Company. "Restricted Stock Unit" includes an Award with respect to Shares that
are subject to restrictions that create a risk of forefeiture.
(pp)       "Retirement" shall mean a termination of Employment of an Employee,
or if determined by the Granting Authority, termination of service of a
Non-Employee Director, under circumstances as shall constitute retirement for
age, as determined by the Granting Authority or in accordance with the written
policies established by the Granting Authority as they may be amended or revised
from time to time.
(qq)       "Shares" shall mean the common shares of the Company, subject to
adjustment pursuant to Section 11.
(rr)       "Stand-Alone SAR" shall mean a Stock Appreciation Right that is
granted on a stand-alone basis.
(ss)       "Stock Appreciation Right" or "SAR" shall mean a right, granted
pursuant to Section 7 hereof, representing the right to receive upon the
exercise thereof payment, in cash, Shares or any combination thereof, as
determined by the Granting Authority, equal to the excess of the Market Value of
one Share over the Base Price or Exercise Price, whichever is applicable, on the
terms and conditions and calculated in accordance with the provision of Section
7 hereof.
(tt)         "Stock Exchanges" shall mean the U.S. Exchange and the TSX.
(uu)       "Successor" shall mean, with respect to any Person, a Person that
succeeds to the first Person's assets and liabilities by amalgamation, merger,
liquidation, dissolution or otherwise by operation of law, or a Person to which
all or substantially all the assets and/or business of the first Person are
transferred.
(vv)       "Tandem SAR" shall mean a Stock Appreciation Right granted in tandem
with an Option.
(ww)    "Termination" or "Date of Termination" (or any derivative thereof) shall
mean (i) the date of termination of a Participant's active employment with the
Company (Affiliate) that employs the Participant (other than in connection with
the Participant's transfer to employment with any other Company), whether such
termination is lawful or otherwise, but not including a Participant's absence
from active employment during a period of vacation, temporary illness,
authorized leave of absence or short or long-term disability, and (ii) in the
case of a Participant who does not return to active employment with the Company
immediately following a period of absence due to vacation, temporary illness,
authorized leave of absence or short or long-term disability, the last day of
such period of absence.
(xx)       "TSX" shall mean The Toronto Stock Exchange.
(yy)       "Vested" shall mean, with respect to an Award, that the applicable
conditions established by the Granting Authority or this Plan have been
satisfied or, to the extent permitted under the Plan, waived, whether or not the
Participant's rights with respect to such Award may be conditioned upon prior or
subsequent compliance with any confidentiality, non-competition or
non-solicitation obligations.
(zz)       "U.S. Award" shall mean an Award pursuant to which, as applicable,
(i) in the case of Options (including any Tandem SARs), the Exercise Price is
stated and payable in United States dollars (and, in the case of any Tandem
SARs, any cash amount payable in settlement thereof shall be paid in United
States dollars), (ii) in the case of Stand-Alone SARs, the Base Price is stated
in United States dollars and any cash amount payable in settlement thereof shall
be paid in United States dollars or (iii) in the case of Restricted Stock Units
or Performance Stock Units, any cash amount payable in settlement thereof shall
be paid in United States dollars.
(aaa)    "U.S. Exchange" shall mean the NASDAQ Stock Market or such other
national securities exchange or trading system on which the Company's Shares are
listed.

Section 3.             Administration.
(a)          Composition of the Committee.    The Committee shall consist of two
or more individuals, each of whom qualifies as (i) an "independent director,"
within the meaning of the rules of the Stock Exchanges and other applicable
securities legislative and regulatory requirements and (ii) a "non-employee
director" within the meaning of Rule 16b-3 under the Exchange Act; provided that
with respect to any Award granted to a Covered Employee which is intended to be
"performance-based compensation" as described in Section 162(m)(4)(C) of the
Code, the Committee shall consist solely of two or more "outside directors" as
described in Section 162(m)(4)(C)(i) of the Code. The chair and each other
member of the Committee shall be appointed by the Board.
(b)          Powers of the Board and the Committee.    Subject to and consistent
with the terms of the Plan, applicable law and applicable rules of the Stock
Exchanges, and subject to the provisions of the Charter adopted by the Board
with respect to the powers, authority and operation of the Committee (as amended
from time to time), the Board will have the general power to administer the Plan
in accordance with its terms (including all powers specified in Section
3(b)(ii)) and make all determinations required or permitted to be made,
provided, however, that the Board may delegate all or any portion of such powers
to the Committee or to other committees; and provided, further, that with
respect to Awards to the Company's executive officers and Covered Employees, the
Committee shall have such powers as are set forth in Section 3(b)(i). The term
"Granting Authority" refers to the Board, the Committee or other committee, as
applicable, that is charged with or exercising the powers and responsibility as
to a specific matter in question affecting this Plan or an Award.
            (i)         Specific Provisions Concerning Delegation of Authority
to the Committee. In addition to any authority of the Committee specified under
any other terms of the Plan, and notwithstanding any other provision herein to
the contrary,
                        (A)        insofar as Awards under the Plan are being
made to the Company's chief executive officer the Committee (and not the Board
as a whole) shall have full and complete discretionary authority to review and
approve corporate goals and objectives relevant to Awards granted under this
Plan (as well as other elements of compensation), to evaluate the chief
executive officer's performance in light of those goals and objectives, and
determine and approve the Awards granted to the chief executive officer based
such evaluation, provided, however, that to the extent permitted by the
applicable rules of the Stock Exchanges, but subject to the provisions hereof
relating to Awards to Covered Employees, the Board may direct that the final
determination and approval of such Awards be made by members of the Committee
along with other "independent directors" (within the meaning of the rules of the
Stock Exchanges and other applicable securities legislative and regulatory
requirements). As to such Awards, the Committee will have the powers specified
in Section 3(b)(ii) and the Committee shall be the Granting Authority with
respect to all matters relating to such Awards;
                        (B)        insofar as Awards under the Plan are to be
made to executive officers other than the chief executive, but subject to the
provisions hereof relating to Awards to Covered Employees, the Committee make
recommendations to the Board with respect to Awards;
                        (C)        insofar any Award is to granted to a Covered
Employee which is intended to be "performance-based compensation" as described
in Section 162(m)(4)(C) of the Code, the Committee (and not the Board as a
whole) shall determine the performance goals relating thereto and shall have
full and complete discretionary authority to grant such Awards and to set the
terms thereof. As to such Awards, the Committee will have the powers specified
in Section 3(b)(ii) and the Committee shall be the Granting Authority with
respect to all matters relating to such Awards.
The foregoing shall not limit the Board in delegating any other powers to the
Committee or in delegating any or all determinations or other powers with
respect to certain or certain types of Awards (including Awards that are
intended to be exempt pursuant to Rule 16b-3 under the Exchange Act), including
the full power to make Awards and to exercise the other powers set forth in
Section 3(b)(ii) and the other powers granted herein to the Granting Authority.
            (ii)        Specific Powers of the Granting Authority.    Without
limiting the lead-in paragraph of Section 3(b), the powers of the Granting
Authority shall include the powers to,
                      (A)        interpret the Plan and instruments of grant
evidencing Awards;.
                      (B)        prescribe, amend and rescind such procedures
and policies, and make all determinations, it deems necessary or desirable for
the administration and interpretation of the Plan and instruments of grant
evidencing Awards;
                      (C)        determine those Persons who are eligible to be
Participants, grant one or more Awards to such Persons and approve or authorize
the applicable form and terms of the related instrument of grant;
                      (D)        determine the terms and conditions of Awards
granted to any Participant, including, without limitation, (1) subject to
Sections 4(b) and (c), the type, and number of Shares subject to, an Award,
including whether the Award shall be a Canadian Award or a U.S. Award, (2) the
Exercise Price or Base Price for Shares subject to an Award, if applicable, (3)
the conditions to the Vesting of an Award or any portion thereof, including
terms relating to lump sum or installment Vesting, the period for achievement of
any applicable Performance Criteria as a condition to Vesting and the
conditions, if any, upon which Vesting of any Award or portion thereof will be
waived or accelerated without any further action by the Granting Authority, (4)
the circumstances upon which an Award or any portion thereof shall be forfeited,
cancelled or expire, (5) the consequences of a Termination with respect to an
Award, (6) the manner of exercise or settlement of the Vested portion of an
Award, including whether an Award shall be settled on a current or deferred
basis, and (7) whether and the terms upon which any Shares delivered upon
exercise or settlement of an Award must continue to be held by a Participant for
any specified period;
                      (E)        set forms of consideration, if any, to be paid
with respect to the exercise of an Award (except to the extent certain forms of
consideration must be paid to satisfy the requirements of applicable law) and
specify whether and the terms upon which an Award shall be settled in cash,
Shares or a combination thereof. However, unless the Granting Authority
otherwise specifically provide and except with respect to Purchase Stock Awards,
no consideration other than services may be required for the grant, as opposed
to the exercise, of any Award;
                      (F)        determine whether and the extent to which any
Performance Criteria or other conditions applicable to the Vesting of an Award
have been satisfied or shall be waived or modified;
                      (G)        amend the terms of any instrument of grant or
other documents evidencing Awards; provided, however, that, subject to Section
5(d), no amendment of an Award may, without the consent of the holder of the
Award, adversely affect such Person's rights with respect to such Award in any
material respect;
                      (H)        accelerate or waive any condition to the
Vesting of any Award, all Awards, any class of Awards or Awards held by any
group of Participants; and
                      (I)        determine whether, and the extent to which,
adjustments shall be made pursuant to Section 11 and the terms of any such
adjustments.
However, the Granting Authority shall not have any discretion under this Section
3(b) or any other provision of the Plan that would modify the terms or
conditions of any Performance Criteria or waive the satisfaction thereof with
respect to any Award that is intended to qualify as "performance-based
compensation" for purposes of Section 162(m) of the Code if the exercise of such
discretion would cause the Award not to so qualify. The Granting Authority will
also exercise its discretion in good faith in accordance with the Company's
intention that the terms of Awards and the modifications or waivers permitted
hereby are in compliance with applicable law and the rule of the Stock
Exchanges.
(c)          Effects of Granting Authority's Decision.    Any action taken,
interpretation or determination made, or any rule or regulation adopted by the
Granting Authority pursuant to this Plan shall be made in its sole discretion
and shall be final, binding and conclusive on all affected Persons, including,
without limitation, the Company, any of its Affiliate, any grantee, holder or
beneficiary of an Award, any stockholder and any Employee, Consultant or
Non-Employee Director.
(d)          Liability Limitation and Indemnification.    No member of the
Granting Authority or the Board generally shall be liable for any action or
determination made in good faith pursuant to the Plan or any instrument of grant
evidencing any Award granted under the Plan. To the fullest extent permitted by
law, the Company shall indemnify and save harmless, and shall advance and
reimburse the expenses of, each Person made, or threatened to be made, a party
to any action or proceeding in respect of the Plan by reason of the fact that
such Person is or was a member of the Granting Authority or is or was a member
of the Board in respect of any claim, loss, damage or expense (including legal
fees) arising therefrom.
(e)          Delegation and Administration.    The Granting Authority may, in
its discretion, delegate such of its powers, rights and duties under the Plan,
in whole or in part, to such committee, Person or Persons as it may determine,
from time to time, on terms and conditions as it may determine, except the
Granting Authority shall not, and shall not be permitted to, delegate any such
powers, rights or duties (i) with respect to the grant, amendment,
administration or settlement of any Award of a Participant subject to Section 16
of the Exchange Act, (ii) with respect to the establishment or determination of
the achievement of Performance Criteria, or (iii) with respect to any matter
that would be in violation of any Organizational Law or the rules of any Stock
Exchange. The Granting Authority may also appoint or engage a trustee, custodian
or administrator to administer or implement the Plan or any aspect of it,
subject to the exception of the immediately preceding sentence hereof.

Section        4.             Shares Subject to the Plan.
(a)          Aggregate Plan Limits.    Subject to adjustment pursuant to Section
11, the maximum aggregate number of Shares that may be subject to issuance at
any given time in connection with Awards granted under the Plan shall not exceed
10% of the then issued and outstanding Shares on a non-diluted basis (i.e.
without taking into account any Shares that underlie then outstanding and
executory options, warrants or other securities convertible into, exchangeable
for, or exercisable for Shares, with or without the payment of consideration,
including Awards under the Plan, and without taking into account treasury shares
or shares held by an entity in which the Company holds a majority of the voting
equity securities). For the purposes of computing the foregoing limits:
            (i)               Subject to Section 4(a)(ii), the following shall
not be counted against the 10% limitation above:
                      (A)        Shares that have been issued upon the
conversion, exchange or exercise of an Award shall be treated as issued and
outstanding;
                      (B)        Shares subject to any Award (or any portion
thereof) that has expired or is forfeited, surrendered, cancelled or otherwise
terminated prior to, or that is otherwise settled so that there is no, issuance
or transfer of such Shares;
                      (C)        An Award (or any portion thereof) that uses the
price of Shares to determine the amount of the Award or its settlement but that
provides for settlement in cash (and not by the issuance of Shares) be treated
as covering the applicable number of Shares solely for the purposes of computing
the 10% limit and only while the Award is not settled or terminated. Upon
settlement in cash or termination of such Award, the Shares used as a reference
for determining the amount of the Award or its settlement shall not be counted
against the 10% limit above.
            (ii)        Up to 1,000,000 Shares may be issued in connection with
the exercise of Incentive Stock Options, which amount shall not be subject to
increase (subject to Section 11) other than pursuant to an amendment to this
Plan. Any adjustment pursuant to Section 11 to the limitation on the number of
Shares available for Awards of Incentive Stock Option shall be consistent with
the requirements of Section 425 of the Code. All Incentive Stock Options that
lapse unexercised will be treated as not having been issued for the purposes of
computing the foregoing limitation, but any issuance pursuant to the terms of an
Incentive Stock Option will reduce the number of Shares available for issuance
pursuant to Incentive Stock Options. In addition, to the extent that the
issuance of Shares upon the exercise of Incentive Stock Options is taken into
account in computing the aggregate Plan limits above, such issuance will not be
taken into account in determining the number of Shares that may be subject to
the grant of Incentive Stock Options and will not have the effect of increasing
the limitation set forth in the first sentence of this Section 4(a)(ii);
            (iii)        Any Shares that are covered by Performance Stock Units,
Restricted Stock Units, or Phantom Stock Awards shall be treated as being Shares
that are subject to Awards under the Plan and not be treated as outstanding to
the extent that such Shares remain subject to the satisfaction of any
Performance Criteria, Vesting conditions, or settlement conditions or
determinations (including the payment of additional consideration, if any);
            (iv)        Any outstanding and unexercised Awards under the Prior
Plans shall be taken into account and shall be treated as issued and outstanding
under this Plan.
(b)          Tax Code Limits.    In addition to the limitation set forth in
Section 4(a)(ii) with respect to Incentive Stock Options, the aggregate number
of Shares subject to Awards granted under this Plan during any calendar year to
any one Participant shall not exceed 500,000 Shares. Notwithstanding anything to
the contrary in this Plan, the foregoing limitation shall be subject to
adjustment under Section 11, but only to the extent that such adjustment will
not affect the status of any Award intended to qualify as "performance-based
compensation" under Section 162(m) of the Code.
(c)          Certain Additional Limits.    For as long as the Shares are listed
for trading on the TSX and the standards with respect to security holder
approval, and security based compensation arrangements apply to the Company,
            (i)               the number of Shares issued to Insiders (including
associates of Insiders if legally required) within any one year period and
issuable to the Insiders at any time, under this Plan and all other Company
security-based compensation arrangements (as determined under the rules of the
TSX) shall not exceed 10% of the total issued and outstanding Shares,
respectively;
            (ii)        the number of Shares issued, or reserved for issuance
with respect to Awards, to any one Insider (including associates of the Insider
if legally required) within any one year period under this Plan and all other
Company security-based compensation arrangements (as determined under the rules
of the TSX) shall not exceed 5% of the total issued and outstanding Shares.
For the purposes of determining compliance with the above restrictions, the
Granting Authority will take into account Shares reserved or issued pursuant to
options together with Shares reserved or issued pursuant to all of the Company's
security-based compensation arrangements to the extent required by applicable
law and applicable rules of the TSX.
(d)          Source of Shares.    Shares delivered to Participants in connection
with the exercise or settlement of Awards may be authorized but unissued Shares,
Shares purchased in the open-market or in private transactions. The Board shall
take such action as may be necessary to cause the issuance from authorized but
unissued Shares such number of Shares as may be necessary to permit the Company
to meet its obligations under the Plan; provided, however, that the Company may
satisfy its obligations from treasury shares or Shares purchased in the open
market or private transactions.

Section 5.             General Provisions Relating to Awards.
(a)          Eligibility.    Awards will be granted only to those Persons who
are, at the time of the grant, Non-Employee Directors, Employees or Consultants
to the Company or its Affiliates. The Granting Authority shall have the power to
determine other eligibility requirements with respect to Awards or types of
Awards.
(b)          Terms of Grant.    Subject to the other express terms of this Plan,
grants of Awards under the Plan shall contain such terms and conditions as the
Granting Authority may specify. Without limiting the foregoing,
             (i)        each Award granted under the Plan shall be evidenced by
an instrument of grant, in such form or forms as the Granting Authority shall
approve from time to time, which shall set forth such terms and conditions
consistent with the terms of the Plan as the Granting Authority may determine.
Each instrument of grant shall set forth, at a minimum, the Exercise Price or
Base Price, as applicable, the type and Effective Date of the Award evidenced
thereby, the number of Shares subject to such Award, whether the Award is a
Canadian Award or a U.S. Award and the applicable Vesting conditions. References
in the Plan to an instrument of grant shall include any supplements or
amendments thereto;
             (ii)        the term or Restricted Period of each Award that is an
Option, Stock Appreciation Right, Phantom Stock or Restricted Stock Unit shall
be for such period as may be determined by the Granting Authority; provided,
however, that in no event shall the term of any such Award exceed a period of
ten years (or such shorter terms as may be required in respect of an Incentive
Stock Option under Section 422 of the Code or as may be required in respect of
an Award as may be required by the Organizational Law, the ITA or the rules of
the TSX to the extent that they are applicable to such Award, or such shorter
term in respect of an Award to a Canadian Grantee so that such award does not
constitute a "salary deferral arrangement" as defined in subsection 248(1) of
the ITA);
             (iii)        the Granting Authority may determine that payments to
be made by the Company or an Affiliate upon the exercise of an Option or other
Award or settlement of an Award may be made in a single payment or transfer, in
installments or on a deferred basis; provided, however, that no deferral shall
be required or permitted by the Granting Authority if such deferral would result
in adverse tax consequences to the Participant under Section 409A of the Code or
under the ITA with respect to a Canadian Grantee. The settlement of any Award
may, subject to any limitations set forth in the Award agreement, be accelerated
and paid in cash in lieu of Shares in connection with such settlement, in the
discretion of the Granting Authority or upon occurrence of one or more specified
events.
             (iv)        the terms, conditions and/or restrictions contained in
an Award may differ from the terms, conditions and restrictions contained in any
other Award;
             (v)        the Granting Authority may specify such other terms and
conditions, consistent with the terms of the Plan, as the Granting Authority
shall determine or as shall be required under any other provision of the Plan.
Such terms may include, without limitation, provisions requiring forfeiture of
Awards in the event of termination of employment by the Participant and
provisions permitting a Participant to make elections relating to his or her
Award.
(c)          Vesting Conditions.    Subject to the terms of the Plan, the
Granting Authority shall determine any and all conditions to the Vesting of all
and/or any portion of Awards and shall specify the material terms thereof in the
applicable instrument of grant on, or as soon as reasonably practicable
following, the Effective Date of the Award. Vesting of an Award, or portion
thereof, may be conditioned upon passage of time, continued employment,
satisfaction of Performance Criteria, or any combination of the foregoing, as
determined by the Granting Authority, provided that
             (i)        except in connection with the death of a Participant,
such conditions permit all or any portion of any Award to become Vested no
earlier than the first anniversary of the Effective Date of the Award;
             (ii)        performance conditions to Vesting of any portion of an
Award will be measured over a period greater than one year;
             (iii)        except in connection with the death or Retirement of a
Participant, Awards of Restricted Stock Units will not become Vested more
rapidly than ratably over the three (3) year period following the Effective Date
thereof; and
             (iv)        with respect to any Award that is intended to satisfy
the requirements for "performance-based compensation" under Section 162(m) of
the Code, the applicable Performance Criteria shall be a measure based on one or
more Performance Criteria determined by the Granting Authority on or prior to
the Effective Date of such Award or as of any later time permitted under the
applicable provisions of Section 162(m) of the Code. Subject to compliance with
Section 162(m) of the Code, if applicable, the Granting Authority may modify or
supplement any Performance Criteria applicable to the Vesting of an outstanding
Award to the extent the Granting Authority deems appropriate to reflect any
material change after the Effective Date of the Award in the relevant business
operations of the Company or applicable business unit or individual or group of
Companies.
(d)          Change of Control.    Unless otherwise provided in the Award or by
direction of the Granting Authority as to all or any type or number of Awards,
in the event of a Change of Control and notwithstanding any other Vesting or
other restrictions or conditions, the Granting Authority may take whatever
action with respect to the Awards outstanding that it deems necessary or
desirable, including following:
             (i)        the Granting Authority may accelerate Vesting and the
expiration or termination date of Options and Stock Appreciation Rights then
outstanding to a specified date fixed by the Granting Authority. After any
accelerated expiration or termination date so specified, all unexercised Options
and Stock Appreciation Rights and all rights of Participants thereunder shall
terminate; provided, however, that any acceleration of the expiration or
termination date shall not be to a date that is earlier than thirty (30) days
after notice of such acceleration. The Granting Authority may also accelerate
Vesting and the time at which Options and Stock Appreciation Rights may be
exercised so that those types of Awards may be exercised in full for their then
remaining term.
             (ii)        the Granting Authority may waive all restrictions and
conditions of all Restricted Stock Units and Phantom Stock then outstanding with
the result that those types of Awards shall be deemed satisfied, and the
Restriction Period or other limitations on payment in full with respect thereto
shall be deemed to have expired, as of the date of the Change of Control or such
other date as may be determined by the Granting Authority; and
             (iii)        the Granting Authority may determine to amend
Performance Awards and Other Stock or Performance-Based Awards, or substitute
new Performance Awards and Other Stock or Performance-Based Awards in
consideration of cancellation of outstanding Performance Awards and any Other
Stock or Performance-Based Awards, in order to ensure that such Awards shall
become fully Vested, deemed earned in full and promptly paid to the Participants
as of the date of the Change of Control or such other date as may be determined
by the Granting Authority, without regard to payment schedules and
notwithstanding that the applicable performance cycle, retention cycle or other
restrictions and conditions shall not have been completed or satisfied.
Notwithstanding the above provisions of this Section 5(d), but subject to any
contractual rights created by the terms of an Award, the Granting Authority
shall not be required to take any action described in the preceding provisions,
and any decision made by the Granting Authority, in its sole discretion, not to
take some or all of the actions described in the preceding provisions shall be
final, binding and conclusive with respect to the Company and all other
interested Persons. Any acceleration of Vesting shall be deemed to have occurred
immediately prior to the Change of Control, no matter when the determination of
the Granting Authority occurs.
Moreover, if approved by the Board prior to or within thirty (30) days after
such time as a Change of Control shall be deemed to have occurred, the Board
shall have at any time the right to require that all or any portion of the
Awards be settled and discharged in cash based on the "cash value" of such
Awards in lieu of settlement by issuance of Shares. Such requirement may be
specified in any arrangement relating to such Change of Control transaction to
which the Company is a party or may be specified in any notice sent by the
Company, which arrangement or notice may also specify the terms and timing of
such settlement. If not so specified, the Board may require settlement at any
time within a forty-five (45) day period immediately following the date that the
Change of Control is deemed to have occurred. For the foregoing purposes, the
"cash value" of an Award shall equal the sum of (i) the cash value of all
benefits to which the Participant would be entitled upon settlement or exercise
of any Award which is not an Option or Restricted Stock Unit (other than a
Restricted Stock Unit that, by its terms, would be settled only in cash) or (ii)
in the case of any Award that is an Option or Restricted Stock Unit (other than
a Restricted Stock Unit that, by its terms, would be settled only in cash), the
excess of the "market value" (defined below) per share over the Exercise Price,
or the market value (defined below) per share of Restricted Stock Unit,
multiplied by the number of shares subject to such Award. For purposes of the
preceding sentence, "market value" per share shall mean the higher of (x) the
average of the market value per Share on each of the five trading days
immediately preceding the date a Change of Control is deemed to have occurred or
(y) the highest price, if any, offered by the acquiring Person or the Company
with respect to Shares, all as determined by Board in its discretion. The
Company may require Participants to verify the amount and completeness of any
settlement of Awards as a condition to the final settlement and payment.
(e)          No Repricing or Extension of Term of Insider Awards. The Exercise
Price for Shares subject to any Award of Options issued to Insiders and any
related Tandem SARs and the Base Price for Shares subject to any Award of
Stand-Alone SARs may be reduced only if the Granting Authority specifically
approves, provided that the Exercise Price for Shares subject to any Award of
Options issued to Insiders and any related Tandem SARs and the Base Price for
Shares subject to any Award of Stand-Alone SARs held by Insiders may not be
reduced after the Effective Date of the Award thereof, either directly or
indirectly, without prior shareholder approval, except for adjustments pursuant
to Section 11 of the Plan. The Granting Authority may also provide that Awards
to non-Insider Participants will not be subject to repricing. In addition, to
the extent applicable rules of a Stock Exchange require shareholder approval
with respect to the extension of the term of one or more Awards, then any such
extension shall not be effective unless the requisite shareholder approval is
obtained.
(f)          Compliance with Section 409A. The terms and conditions applicable
to any Award (or portion thereof) granted to a Participant who is subject to
taxation under the Code and that constitutes "deferred compensation" subject to
Section 409A of the Code are intended to comply with Section 409A of the Code.
Without limiting the foregoing,
             (i)        the terms of any such Award (or portion thereof)
permitting the deferral of payment or other settlement thereof or providing for
settlement in cash in lieu of Shares shall be subject to such requirements and
shall be administered in such manner as the Granting Authority may determine to
be necessary or appropriate to comply with the applicable provisions of Code
Section 409A as in effect from time to time;
             (ii)        any elections allowed to be exercised by a Participant
shall be deemed to be void or shall be deemed amended or altered so as not to
(A) cause the application of Section 409A of the Code to the Award or (B) create
adverse tax consequences under Section 409A of the Code should Section 409A
apply to the Award; and
             (iii)        any exercise of discretion by the Granting Authority
with respect to any acceleration or waiver of any term or condition, including a
Vesting condition or settlement, shall not be effective or shall be deemed
modified to the extent that such discretion would cause the Award to have
adverse tax consequences to the Participant under Section 409A of the Code.
(g)          Stand-Alone, Additional, Tandem and Substitute Awards.   Subject to
Section 5(e) of the Plan, Awards granted under the Plan may, in the discretion
of the Granting Authority, be granted either alone or in addition to, in tandem
with, or in substitution or exchange for, any other Award or any award granted
under another plan of the Company, any Affiliate or any business entity to be
acquired by the Company or an Affiliate, or any other right of a Participant to
receive payment from the Company or any Affiliate. Such additional, tandem and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award, the Granting Authority shall
require the surrender of such other Award for cancellation in consideration for
the grant of the new Award and such surrendered Award shall no longer be treated
as being outstanding for the purposes of determining the aggregate plan
limitations under Section 4(a). In addition, Awards may be granted in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any Affiliate. Any such action contemplated under this Section
5(g) shall be effective only to the extent that such action will not cause (i)
the holder of the Award to lose the protection of Section 16(b) of the Exchange
Act and rules and regulations promulgated thereunder, (ii) any Award that is
designed to qualify payments thereunder as performance-based compensation as
defined in Section 162(m) of the Code to fail to qualify as such
performance-based compensation or (iii) any Award that is subject to Section
409A of the Code to result in adverse consequences under Section 409A of the
Code.
(h)          Securities Matters.    The Company intends that the grant of any
Awards to or other transaction by a Participant who is subject to Section 16 of
the Exchange Act shall be exempt from Section 16(b) of the Exchange Act pursuant
to an applicable exemption (except for transactions acknowledged by the
Participant in writing to be non-exempt). Accordingly, if any provision of this
Plan or any Award agreement does not comply with the requirements of Rule 16b-3
as then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act.
No Shares will be issued or transferred pursuant to an Award unless and until
all then-applicable requirements imposed by applicable securities and other
laws, rules and regulations and by any regulatory agencies having jurisdiction
and by the Stock Exchanges, have been fully met. As a condition precedent to the
issuance of Shares pursuant to the grant or exercise of an Award, the Company
may require the grantee to take any reasonable action to meet such requirements.
The Company shall not be obligated to take any affirmative action in order to
cause the issuance or transfer of Shares pursuant to an Award to comply with any
law or regulation, however.
(i)          Fractional Shares.    No fractional Shares shall be issued under
the Plan. Payment for any fractional Shares that would otherwise be issuable
hereunder in the absence of the immediately preceding sentence shall be made in
cash, provided however that as to Awards to Canadian Grantees, there shall be no
entitlement or payment for any fractional Shares and no payment shall be made in
lieu of a fractional Share.
(j)          Compliance with the ITA.
The terms and conditions applicable to any Award (or portion thereof) granted to
a Participant who is subject to taxation under the ITA. Without limiting the
foregoing,
             (i)        the terms of any such Award (or portion thereof)
permitting the deferral of payment or other settlement thereof or providing for
settlement in cash in lieu of Shares shall be subject to such requirements and
shall be administered in such manner as the Committee may determine to be
necessary or appropriate to comply with the applicable provisions of the ITA as
in effect from time to time;
             (ii)        any elections allows to be exercised by a Participant
shall be deemed to be void or shall be deemed amended or altered so as not to
cause the Award to be considered a "salary deferral arrangement" under the ITA,
as defined in subsection 248(1) or create adverse tax consequences under the
ITA; and
             (iii)        any exercise of discretion by the Committee with
respect to any acceleration or waiver of any term or condition, including a
Vesting condition or settlement, shall not be effective or shall be deemed
modified to the extent that such discretion would cause the Award to have
adverse tax consequences to the Participant under the ITA.

Section 6.          Stock Options
(a)          General.    The Granting Authority may from time to time grant one
or more Options to Participants on such terms and conditions, consistent with
the Plan, as the Granting Authority shall determine. For Awards to Canadian
Grantees, no Participant shall be a Consultant. The instrument of grant
evidencing an Options shall specify the Exercise Price for each Share subject to
such Option, the maximum term of such Option, whether Tandem SARs are granted
with respect to all or any such Options and whether such Options (or any portion
thereof) are intended to qualify as Incentive Stock Options.
(b)         Vesting Terms.    Options granted under the Plan shall become Vested
at such times, in such installments and subject to such terms and conditions
consistent with Section 5(c) hereof (including satisfaction of Performance
Criteria and/or continued employment) as may be determined by the Granting
Authority and set forth in the applicable instrument of grant.
(c)         Exercise Price.    The Exercise Price for each Share subject to an
Option shall not be less than 100% of the Market Value of a Share on the
Effective Date of the Award of such Option. The Exercise Price shall be stated
and payable in Canadian dollars, if a Canadian Award, and in United States
dollars, if a U.S. Award.
(d)         Exercise of Vested Options.    Vested Options may be exercised in
accordance with such procedures as may be established by the Granting Authority,
including procedures permitting the exercise of Options through a
broker-assisted sale and remittance program authorized by the Granting
Authority. The Participant must pay or satisfy, in accordance with the terms of
this Plan, the full amount of the Exercise Price and any withholding amounts
with respect to such exercise and the Company may require as a condition to such
exercise and/or the issuance or delivery of Shares to a Participant the
Participant's payment or satisfaction of such amounts in full in accordance with
this Plan. The Exercise Price shall be payable on exercise of a Vested Option:
            (i)        in Canadian dollars, if a Canadian Award, or in United
States dollars, if a U.S. Award, unless the Granting Authority determines
otherwise, and may be paid in cash, or by wire transfer, certified cheque,
banker's cheque or bank draft or other similar methods of cash equivalent
payment acceptable to the Granting Authority or any combination thereof,
            (ii)        by, if the Granting Authority permits, the surrender and
transfer of Shares then owned by the Participant to such Person as the Granting
Authority may direct; provided, however, that the foregoing shall not apply to
any Participant that is prohibited by applicable law or rules of a Stock
Exchange from such surrender and transfer;
            (iii)        by, if the Granting Authority permits, the withholding
of Shares otherwise issuable upon exercise of such Vested Option; provided,
however, that the foregoing shall not apply to any Participant that is
prohibited by applicable law or rules of a Stock Exchange from participating in
such withholding;
            (iv)        by payment pursuant to a broker-assisted sale and
remittance program authorized by the Granting Authority; or
            (v)        in any combination of the foregoing.
Shares surrendered or withheld, if permitted by the Granting Authority and in
accordance with this Section 6(d), shall be valued at the Market Value thereof
on the date of exercise, determined in Canadian dollars if used to purchase a
Share subject to a Vested Canadian Award or in United States dollars if used to
purchase a Share subject to a Vested U.S. Award. The Granting Authority may
impose, at any time, such limitations and prohibitions on the use of Shares in
payment of the Exercise Price as it deems appropriate and shall determine
acceptable methods of surrendering or withholding Shares as payment of the
Exercise Price.
(e)          Option Period.    Unless the Granting Authority provides for a
shorter option period at or after the Effective Date of an Award of Options and
subject to Section 9 hereof, all or any part of the Options covered by an Award
shall, to the extent Vested, be exercisable, from time to time, within the
period commencing on the date such Option or part thereof becomes Vested and
ending on the day prior to the tenth anniversary of the Effective Date of such
Award.
(f)          Incentive Stock Options. Option Awards will not be treated at
Incentive Stock Options unless specifically so designated. Options intended to
qualify as Incentive Stock Options will be subject to the following special
provisions:
             (i)        Incentive Stock Options may only be granted to Employees
of the Company or its parent or subsidiary as defined in Sections 424(e) or (f)
of the Code, as applicable, while each such entity is a "corporation" described
in Section 7701(a)(3) of the Code and Treas. Reg. Section 1.421-1(i)(1).
             (ii)        The Exercise Price per Share shall not be less than one
hundred percent (100%) of the Market Value per Share on the date of grant of the
Incentive Stock Option. However, if any Employee to whom an Incentive Stock
Option is granted owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any "parent
corporation" of the Company (as defined in Section 424(e) of the Code) or any
"subsidiary corporation" of the Company (as defined in Section 424(f) of the
Code), then the Exercise Price per Share under such Incentive Stock Option shall
not be less than one hundred ten percent (110%) of the Market Value per Share on
the date of grant, and the Option term shall not exceed five (5) years measured
from the date of grant. For purposes of the immediately preceding sentence, the
attribution rules under Section 424(d) of the Code shall apply for purposes of
determining an Employee's ownership.
             (iii)        The aggregate Market Value (determined as of the
respective date or dates of grant) of Shares for which one or more Options
granted to any Employee under the Plan (or any other option plan of the Company
or any Affiliate which is a parent or subsidiary as defined in Code Sections
424(e) or (f), as applicable) may for the first time become exercisable as
Incentive Options during any one (1) calendar year shall not exceed the sum of
$100,000. To the extent the Employee holds two (2) or more such Options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Options as Incentive Options shall be
applied on the basis of the order in which such Options are granted. However, if
and to the extent that the aggregate Exercise Price of Options subject to any
portion of any Award of Incentive Stock Options that become Vested in any
calendar year exceeds the $100,000 limitation of Section 422 of the Code, such
Options shall not be treated as Incentive Stock Options notwithstanding any
designation otherwise.
             (iv)        To the extent that the instrument of grant evidencing
the Award of an Option specifies that an Option is intended to be treated as an
Incentive Stock Option, the Option is intended to qualify to the greatest extent
possible as an "incentive stock option" within the meaning of Section 422 of the
Code, and shall be so construed; provided, however, that any such designation
shall not be interpreted as a representation, guarantee or other undertaking on
the part of the Company that the Option is or will be determined to qualify as
an Incentive Stock Option.
             (v)        Certain decisions, amendments, interpretations or other
actions by the Granting Authority and certain actions by a Participant may cause
an Option to cease to qualify as an Incentive Stock Option pursuant to the Code
and, by accepting an Award of Options hereunder, the Participant thereby
consents and agrees in advance to any such disqualifying action.

Section 7.          Stock Appreciation Rights, Phantom Stock Awards, Bonus Stock
and Other Awards.
(a)         General. The Granting Authority may from time to time grant one or
more awards of Stock Appreciation Rights, Phantom Stock Awards, Bonus Stock, and
Other Stock or Performance Based Awards and may issue and sell Purchased Stock
on such terms and conditions, consistent with the Plan, as the Granting
Authority shall determine.
(b)         SARs. The Granting Authority is authorized to grant SARs to
Employees, Consultants and Non-Employee Directors subject to the terms of this
Section 7.
            (i)        Tandem SARs. Tandem SARs may be granted at or after the
Effective Date of the related grant of Options, and each Tandem SAR shall be
subject to the same terms and conditions and denominated in the same currency as
the Option to which it relates and the additional terms and conditions set forth
in this Section 7. On exercise of a Tandem SAR, the related Option shall be
cancelled and the Participant shall be entitled to an amount in settlement of
such Tandem SAR calculated and in such form as provided below. For the purposes
of an Award to a Canadian Grantee, on the exercise of a Tandem SAR, the related
Option shall be surrendered and the Participant shall be entitled to an amount
in settlement of such Tandem SAR calculated and in such form as provided below.
Tandem SARs may be exercised only if and to the extent the Options related
thereto are then Vested and exercisable and shall be exercised in accordance
with such procedures as may be established by the Granting Authority.
            (ii)        Stand-Alone SARs. Stand-Alone SARs granted under the
Plan shall become Vested at such times, in such installments and subject to such
terms and conditions consistent with Section 5(c) hereof (including satisfaction
of Performance Criteria and/or continued employment) as may be determined by the
Granting Authority and set forth in the applicable instrument of grant. The Base
Price for each Share subject to a Stand-Alone SAR shall not be less than 100% of
the Market Value of a Share on the Effective Date of the Award of such
Stand-Alone SAR. Unless the Granting Authority provides for a shorter period at
or after the Effective Date of an award of Stand-Alone SARs and subject to
Section 9 hereof, all or any part of the Stand-Alone SARs covered by an Award
shall, to the extent Vested, be exercisable, from time to time, within the
period commencing on the date such Stand-Alone SARs or part thereof becomes
Vested and ending on the day prior to the tenth anniversary of the Effective
Date of such Award. However, for Canadian Grantees, the Stand-Alone SARs must be
exercised within 10 days of becoming vested, unless applicable Canadian law
permits a longer exercise period. Rights granted to a Canadian Grantee are not
intended to constitute a "salary deferral arrangement" as defined in ITA
subsection 248(1). In particular, notwithstanding any other provision herein, no
such Stock Appreciation Right granted hereunder shall have any value prior to
the vesting date in respect of such Stock Appreciation Right and the granting of
a Stock Appreciation Right hereunder shall be awarded solely in respect of
services to be performed by the Canadian Grantee in the future.
          (iii)        Exercise and Settlement. Upon exercise thereof and
subject to payment or other satisfaction of all related withholding obligations
in accordance with Section 15(b) hereof, Stock Appreciation Rights (and, in the
case of Tandem SARs, the related Options) shall be settled by payment or
delivery, in cash, Shares or any combination thereof, as determined by the
Granting Authority, of an aggregate amount equal to: the product of (A) the
excess of the Market Value of a Share on the date of exercise over the Exercise
Price or Base Price for a Share under the applicable Stock Appreciation Right,
multiplied by (B) the number of Stock Appreciation Rights exercised.
          (iv)               Section 409A. Notwithstanding the foregoing, a
Stock Appreciation Right shall not be granted in tandem or in combination with
any other Award if that would (i) cause application of Section 409A of the Code
to the Award or (ii) result in adverse tax consequences under Section 409A of
the Code should that Code section apply to the Award.
(c)          Phantom Stock Awards. The Granting Authority is authorized to grant
Phantom Stock Awards to Employees, Consultants and Non-Employee Directors, which
are rights to receive cash equal to the Market Value of a specified number of
Shares at the end of a specified deferral period, subject to the following terms
and conditions:
          (i)               Award and Restrictions. Satisfaction of a Phantom
Stock Award shall occur upon expiration of the deferral period specified for
such Phantom Stock Award by the Granting Authority or, if permitted by the
Granting Authority, as elected by the Participant. In addition, Phantom Stock
Awards shall be subject to such restrictions (which may include a risk of
forfeiture), if any, as the Granting Authority may impose in its sole discretion
as set forth in the Award, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including times based on
achievement of performance goals and/or future service requirements), separately
or in combination, as the Granting Authority may determine in its sole
discretion to be appropriate or advisable for any Award; provided, however, that
Phantom Stock Awards shall not be transferable (other than by will or the laws
of descent and distribution).
          (ii)               Forfeiture. Except as otherwise determined by the
Granting Authority or as may be set forth in any Award, employment or other
agreement pertaining to a Phantom Stock Award, upon termination of employment or
services during the applicable deferral period or portion thereof to which
forfeiture conditions apply, all Phantom Stock Awards that are at that time
subject to deferral (other than a deferral at the election of the Participant)
shall be forfeited; provided, however, that the Granting Authority may provide,
by rule or regulation or in any Award agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Phantom
Stock Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Granting Authority may in other cases
which it determines appropriate or advisable waive in whole or in part the
forfeiture of Phantom Stock Awards; provided, however , no such waiver or other
change regarding an Award shall (A) cause the application of Section 162(m) or
409A of the Code to the Award or (B) create adverse tax consequences under
Section 162(m) or 409A of the Code should either or both of those Code sections
apply to the Award.
          (iii)        ITA. Notwithstanding the foregoing, Phantom Stock Awards
granted to Participants who are subject to the ITA shall be on terms that will
be designed to prevent them from being considered "salary deferral arrangements"
as defined in subsection 248(1) of the ITA.
(d)          Bonus Stock. The Granting Authority may, from time to time and
subject to the provisions of the Plan, applicable law and the rules of the Stock
Exchanges, grant Shares as "Bonus Stock" to Employees, Consultants and
Non-Employee Directors. Such grants of Bonus Stock shall be in consideration of
performance of services by the Participant without additional consideration,
except as may be required by the Granting Authority or other terms of this Plan.
Bonus Stock shall be Shares that are not subject to a Restricted Period.
(e)          Other Awards. The Granting Authority is hereby authorized to grant
to Employees, Non-Employee Directors and Consultants of the Company or its
Affiliates, Other Stock or Performance-Based Awards, which shall consist of a
right which (i) is not an Award described in any other provision of this Plan
and (ii) is denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
units or securities convertible into Shares) or cash as are deemed by the
Granting Authority to be consistent with the purposes of the Plan. Subject to
the terms of the Plan, the Granting Authority shall determine the terms and
conditions of any such Other Stock or Performance-Based Awards, which shall be
contained in a written agreement or other document covering such Awards.
Notwithstanding any other provision of the Plan to the contrary, any Other Stock
or Performance-Based Award shall contain terms that (x) are designed to avoid
application of Section 409A of the Code or (y) are designed to avoid adverse tax
consequences under Section 409A should that Code section apply to such Award or
(z) are designed to avoid the application of being a "salary deferral
arrangement" as defined in subsection 248(1) of the ITA.
(f)          Purchased Stock. The Granting Authority shall have the authority to
sell Shares to such Employees, Consultants and Non-Employee Directors of the
Company or its Affiliates as may be selected by it, on such terms and conditions
as it may establish, subject to the further provisions of this Section 7(f).
Each issuance of Shares under this Section 7(f) shall be evidenced by an
agreement, which shall be subject to applicable provisions of this Plan and to
such other provisions not inconsistent with this Plan as the Granting Authority
may approve for the particular sale transaction. The price per Share to be
purchased by a Participant under this Section 7(f) shall be determined in the
sole discretion of the Granting Authority, and may be less than, but shall not
greater than the Market Value per Share at the time of purchase. Payment of the
purchase price of Purchased Stock under this Section 7(f) shall be made in full
in cash.
(g)          Performance Goals. To the extent the Granting Authority determines
that any Award granted pursuant to this Section 7 shall constitute
performance-based compensation for purposes of Section 162(m) of the Code, the
grant or settlement of the Award shall, in the Granting Authority's discretion,
be subject to the achievement of performance goals determined and applied in a
manner consistent with Section 8.
(h)          Section 409A. Notwithstanding any other provision of this Section 7
to the contrary, any SAR Award, Phantom Stock Awards, Bonus Stock, and Other
Stock or Performance-Based Awards granted under the Plan shall contain terms
that (i) are designed to avoid application of Section 409A of the Code to the
Award or (ii) are designed to avoid adverse tax consequences under Section 409A
of the Code should that Code section apply to the Award. Notwithstanding the
foregoing, all Awards granted to Participants who are subject to the ITA shall
be on terms that will be designed to prevent them from being considered "salary
deferral arrangements" as defined in subsection 248(1) of the ITA.

Section 8.             Restricted Stock Units and Performance Stock Units.
(a)          General The Granting Authority may from time to time grant one or
more Awards of Restricted Stock Units and/or Performance Stock Units to
Employees of the Company on such terms and conditions, consistent with the Plan,
as the Granting Authority shall determine.
(b)         Vesting Terms. Restricted Stock Units and/or Performance Stock Units
shall become Vested at such times, in such installments and subject to such
terms and conditions consistent with Section 5(c) hereof as may be determined by
the Granting Authority and set forth in the applicable instrument of grant,
provided that the conditions to Vesting of Restricted Stock Units shall be based
on the Participant's continued employment, without regard to the satisfaction of
any Performance Criteria, and the conditions to Vesting of Performance Stock
Units shall be based on the satisfaction of Performance Criteria either alone or
in addition to any other Vesting conditions as may be determined by the Granting
Authority consistent with Section 5(b) hereof.
(c)          Settlement. Subject to the immediately succeeding sentence,
Restricted Stock Units and Performance Stock Units shall be settled upon or as
soon as reasonably practicable following the Vesting thereof, subject to payment
or other satisfaction of all related withholding obligations in accordance with
the provisions of this Plan. Except as may otherwise be required under Section
409A of the Code, payment described in the immediately preceding sentence shall
be made by the later of (i) the date that is 2 1/2 months after the end of the
Participant's first taxable year in which the Restricted Stock Unit and/or the
Performance Stock Unit is earned and payable under the Plan and (ii) the date
that is 2 1/2 months after the end of the Company's first taxable year in which
the Restricted Stock Unit and/or the Performance Stock Unit is earned and
payable under the Plan, and such payment shall not be subject to any election by
the Participant to defer the payment to a later period. Settlement shall be made
in cash, Shares or any combination thereof, as determined by the Granting
Authority, which determination may be reflected in the Award, may be made on or
before the date of the settlement or as otherwise specified by the Granting
Authority. Settlement of Restricted Stock Units and/or Performance Stock Units
in Shares shall be made by delivery of one Share for each such Restricted Stock
Unit or Performance Stock Unit then being settled. Settlement of Restricted
Stock Units or Performance Stock Units in cash shall be made by payment of an
aggregate amount equal to:
            the product of
            (A)        the Market Value of a Share on the applicable settlement
date specified by the Granting Authority in the Award,
and
            (B)        the number of Restricted Stock Units or Performance Stock
Units then being settled.
Any cash payment in settlement of Restricted Stock Units or Performance Stock
Units shall be payable in Canadian dollars, if made with respect to a Canadian
Award, and in United States dollars, if made with respect to a U.S. Award.
(d)         Dividend Equivalents. Subject to Section 8(f), the terms of an Award
of Restricted Stock Units or Performance Stock Units may include provision for
the accrual of dividend equivalent amounts with respect to cash dividends paid
in the ordinary course to shareholders in respect of outstanding Shares. If the
Granting Authority determines that dividend equivalent amounts will be accrued
in respect of Restricted Stock Units or Performance Stock Units subject to an
Award, if and when cash dividends are paid with respect to Shares (other than
any extraordinary dividend) to shareholders of record as of a record date
occurring during the period from the Effective Date of the applicable Award to
the date of settlement thereof, a number of additional Restricted Stock Units or
Performance Stock Units, as the case may be, shall be granted to the holder of
such Award equal to the greatest number of whole Shares having a Market Value,
as of the payment date for such dividend, equal to the product of (i) the cash
dividend paid with respect to a Share multiplied by (ii) the number of
Restricted Stock Units or Performance Stock Units subject to such Award as of
the record date for the dividend. The additional Restricted Stock Units or
Performance Stock Units granted to a Participant shall be subject to the same
terms and conditions, including Vesting and settlement terms, as the
corresponding Restricted Stock Units or Performance Stock Units, as the case may
be. The Granting Authority may provide that, in lieu of the grant of additional
Restricted Stock Units or Performance Stock Units, dividend equivalent amounts
may be accrued and paid in cash, at the time and on the same terms and
conditions, of settlement of the corresponding Restricted Stock Units or
Performance Stock Units, as the case may be.

(e)          Special Provisions Concerning Performance Stock Units. The grant
and/or settlement of a Performance Stock Units is also subject to the following
provisions:
             (i)        General. The performance goals for Performance Stock
Units shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Granting Authority. Such criteria include, without limitation, elements that
reference the performance by the Company or its subsidiaries, divisions, or its
business or geographical units or functions and/or elements that reflect
individual performance. In the case of any Award granted to a Covered Employee,
performance goals shall be designed to be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and the regulations thereunder
(including Treasury Regulations sec. 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Granting Authority are such that the achievement of performance
goals is "substantially uncertain" at the time of grant. The Granting Authority
may determine that such Performance Stock Units shall be granted and/or settled
upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to the grant and/or settlement
of such Performance Stock Units. Performance goals may differ among Performance
Stock Units granted to any one Participant or for Performance Stock Units
granted to different Participants.
             (ii)        Business Criteria. To the extent required to satisfy
Section 162(m) of the Code with respect to Covered Employees, the Granting
Authority shall (or to the extent not so required, the Granting Authority may)
set one or more of the performance goals based on one or more of the following
business criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries, divisions or business or geographical units of the Company (except
with respect to the total stockholder return and earnings per share criteria)
with respect to Performance Stock Units granted to a Participant: (A) earnings
per share; (B) share price performance, (C) revenues; (D) cash flow; (E) return
on net assets; (F) return on assets; (G) return on investment or capital; (H)
return on equity; (I) economic value added; (J) gross margin; (K) net income;
(L) pretax earnings; (M) earnings before interest, taxes, depreciation,
depletion and amortization; (N) pretax operating earnings after interest expense
and before incentives, service fees, and extraordinary or special items; (O)
operating income; (P) total stockholder return; (Q) debt reduction; (R) market
or segment share, and (S) any of the above goals determined on the absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Granting Authority (including, but not limited to, the
Standard & Poor's 500 Stock Index or components thereof) or as compared with
objective performance as against a group of comparable companies. A performance
goal need not, however, be based upon an increase or positive result under a
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to a specific
business criterion). Unless the adjustments would affect the status of a
Performance Stock Unit as "performance-based compensation" under Section 162(m)
of the Code, the Granting Authority may appropriately adjust any evaluation of
performance under a performance goal to exclude any of the following events that
occurs during a performance period: (V) asset write-downs, (W) litigation or
claim judgments or settlements, (X) the effect of changes in or provisions under
tax law, accounting principles or other such laws or provisions affecting
reported results, (Y) accruals for reorganization and restructuring programs and
(Z) any extraordinary non-recurring items as described in applicable accounting
literature or the Company's management's discussion and analysis of financial
condition and results of operations appearing in the Company's periodic reports
under the Exchange Act for the applicable period. In addition, to the fullest
extent allowed by law, this Plan will allow the Granting Authority to establish
criteria for performance goals in respect of Performance Stock Units based on
individual goals and performance in addition to or in substitution for criteria
specified in (A) through (S) above, as long as such goals are pre-established
and objective and not based on mere continued employment.
             (iii)        Performance Period; Timing for Establishing
Performance Goals. Achievement of performance goals in respect of Performance
Stock Units shall be measured over a performance period of not less than one
year and not more than ten years, as specified by the Granting Authority.
Performance goals in the case of any Award granted to a Participant shall be
established not later than 90 days after the beginning of any performance period
applicable to such Performance Stock Units, or at such other date as may be
required or permitted for "performance-based compensation" under Section 162(m)
of the Code.
             (iv)        Settlement of Performance Stock Units; Other Terms.
After the end of each performance period, the Granting Authority shall determine
the amount, if any, of Performance Stock Units payable to each Participant based
upon achievement of business criteria over a performance period. Except as may
otherwise be required under Section 409A of the Code, payment described in the
immediately preceding sentence shall be made by the later of (i) the date that
is 2-1/2 months after the end of the Participant's first taxable year in which
the Performance Stock Unit is earned and payable under the Plan and (ii) the
date that is 2-1/2 months after the end of the Company's first taxable year in
which the Performance Stock Unit is earned and payable under the Plan, and such
payment shall not be subject to any election by the Participant to defer the
payment to a later period. The Granting Authority may not exercise discretion to
increase any such amount payable in respect of a Performance Stock Unit which is
intended to comply with Section 162(m) of the Code. The Granting Authority shall
specify the circumstances in which such Performance Stock Units shall be paid or
forfeited in the event of termination of employment by the Participant prior to
the end of a performance period or settlement of Performance Stock Units.
             (v)        Written Determinations. All determinations by the
Granting Authority as to the establishment of performance goals, the amount of
any Performance Stock Unit and the achievement of performance goals relating to
Performance Stock Units shall be made in a written agreement or other document
covering the Performance Stock Unit. The Granting Authority may not delegate any
responsibility relating to such Performance Stock Units.
             (vi)        Status of Performance Stock Units under Section 162(m)
of the Code. It is the intent of the Company that Performance Stock Units
granted to Persons who are designated by the Granting Authority as likely to be
Covered Employees within the meaning of Section 162(m) of the Code and
regulations thereunder (including Treasury Regulations sec. 1.162-27 and
successor regulations thereto) shall constitute "performance-based compensation"
within the meaning of Section 162(m) of the Code and regulations thereunder.
Accordingly, the terms of this Section 8(e) shall be interpreted in a manner
consistent with Section 162(m) of the Code and regulations thereunder.
Notwithstanding the foregoing, because the Granting Authority cannot determine
with certainty whether a given Participant will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a Person designated by the Granting
Authority, at the time of grant of a Performance Stock Unit, who is likely to be
a Covered Employee with respect to that fiscal year. If any provision of the
Plan as in effect on the date of adoption or any agreements relating to
Performance Stock Units that are intended to comply with Section 162(m) of the
Code does not comply or is inconsistent with the requirements of Section 162(m)
of the Code or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.
(f)          Section 409A. Notwithstanding any other provisions of this Section
8 to the contrary, any Restricted Stock Units or Performance Stock Units granted
under the Plan shall contain terms that (i) are designed to avoid application of
Section 409A of the Code to the Award or (ii) are designed to avoid adverse tax
consequences under Section 409A of the Code if that Code section applies to the
Award. Notwithstanding the foregoing, all Awards of Restricted Stock Units and
Performance Stock Units granted to Participants who are subject to the ITA shall
be on terms that will be designed to prevent them from being considered "salary
deferral arrangements" as defined in subsection 248(1) of the ITA.

Section 9.          Consequences of Termination.
(a)         General Provisions. Unless otherwise determined by the Granting
Authority (including by the terms of the Award),
            (i)               if employment of an Employee or service of a
Non-Employee Director is terminated for any reason whatsoever other than death,
Disability or Retirement, or if service of a Consultant is terminated for any
reason whatsoever other than death, (A) any non-Vested Award granted pursuant to
the Plan outstanding at the time of such termination and all rights thereunder
shall wholly and completely terminate and no further Vesting shall occur, and
(B) the Participant shall be entitled to exercise his or her rights with respect
to the portion of the Award Vested as of the date of termination for a period
that shall end on the earlier of (1) the expiration date set forth in the Award
with respect to the Vested portion of such Award or (2) the date that occurs 90
days after such termination date;
            (ii)        if the employment of an Employee or service of a
Non-Employee Director is terminated by reason of Retirement, (A) any non-Vested
Award granted pursuant to the Plan outstanding at the time of such termination
and all rights thereunder shall wholly and completely terminate and no further
Vesting shall occur, and (B) the Participant shall be entitled to exercise his
or her rights with respect to the portion of the Award Vested as of the date of
termination for a period (the "Applicable Post-Retirement Period") that shall
end on the earlier of (1) the expiration date set forth in the Award with
respect to the Vested portion of such Award or (2) the expiration of (x) twelve
(12) months after the date of Retirement in the case of any Award other than an
Incentive Stock Option and (y) three (3) months after the date of Retirement in
the case of an Incentive Stock Option;
            (iii)        upon termination of employment or service from the
Company as a result of Disability of an Employee or Non-Employee Director or
death of an Employee, Non-Employee Director or Consultant, or with respect to a
Participant who is either a retired former Employee or Non-Employee Director who
dies during the Applicable Post-Retirement Period, or a disabled former Employee
or Non-Employee Director who dies during the Applicable Post-Disability Period
(as defined below), (A) any non-Vested portion of any outstanding Award that has
not already terminated shall immediately terminate and no further Vesting shall
occur, and (B) any Vested Award shall expire upon the earlier of (1) the
expiration date set in the Award or (2) the later of (y) the first anniversary
of such termination of Employment as a result of Disability or death or (z) the
first anniversary of such Person's death during the Applicable Post-Retirement
Period or the Applicable Post-Disability Period. "Applicable Post-Disability
Period" shall mean the period following termination of employment by reason of
Disability that ends upon the earlier of the dates as set forth in (B)(1) or
2(y) above.
(b)         Discretion of the Granting Authority. Notwithstanding any other
provision hereof and without limiting the discretion of the Granting Authority,
the Granting Authority may (whether by terms of the Award or by its election
notwithstanding the terms of an Award),
            (i)               allow non-Vested Awards to be treated as Vested
upon termination of employment or service of a Participant, as to any or all of
termination, death or Disability;
            (ii)        provide that the Awards with respect to certain classes,
types or groups of Participants will have different acceleration, forfeiture,
termination, exercise, continuation or other terms than other classes, types or
groups of Participants. Without limiting the foregoing, but rather as an example
of the foregoing, Awards to Non-Employee Directors may specify that they will
Vest in full upon Retirement, death, Disability or other change of status even
though Awards to Employees do not provide for such acceleration; or
            (iii)        specify that Vested portions of an Award will be
forfeited or terminated upon certain events. Without limiting the foregoing, the
Granting Authority may provide that Vested Awards will be forfeited upon
termination of employment or service for "cause" and it may define the grounds
for determining "cause." If the Granting Authority has so specified that Vested
portions of an Award shall be or may be forfeited or terminated upon certain
events, it may suspend the right of a Participant to exercise any Vested Award
or receive payment in settlement thereof pending the Company's resolution of
whether such event has occurred;
            (iv)        provide for the continuation of any Award for such
period and upon such terms and conditions as are determined by the Granting
Authority in the event that a Participant ceases to be an Employee, Non-Employee
Director or Consultant;
            (v)        provide that Vested Awards may be exercised for periods
longer or different from those set forth in Section 9(a); or
            (vi)        set any other terms for the exercise or termination of
Awards upon termination of employment or service;
provided, however, it is the intention of the Company that no action be taken
that will result in adverse tax consequences to a Participant under Section 409A
of the Code and that the Granting Authority exercise its discretion accordingly.
Notwithstanding the foregoing, all Awards granted to Participants who are
subject to the ITA shall be on terms that will be designed to prevent them from
being considered "salary deferral arrangements" as defined in subsection 248(1)
of the ITA.
(c)         Leave of Absence. If an Employee is on military, sick leave or other
bona fide leave of absence, such Person shall be considered an "Employee" for
purposes of an outstanding Award during the period of such leave, provided that
it does not exceed 90 days (or such longer period as may be determined by the
Granting Authority in its sole discretion), or, if longer, so long as the
Person's right to reemployment is guaranteed either by statute or by contract.
If the period of leave exceeds 90 days (or such longer period as may be
determined by the Granting Authority in its sole discretion), the employment
relationship shall be deemed to have terminated on the ninety-first (91 st ) day
(or the first day immediately following any period of leave in excess of 90 days
as approved by the Granting Authority) of such leave, unless the Person's right
to reemployment is guaranteed by statute or contract.

Section 10.          Transferability.
(a)         Transfer Restrictions. Unless otherwise provided in the instrument
of grant evidencing an Award, no Award, and no rights or interests therein,
shall or may be assigned, transferred, sold, exchanged, encumbered, pledged or
otherwise hypothecated or disposed of by a Participant other than by
testamentary disposition by the Participant or the laws of intestate succession.
No such interest shall be subject to execution, attachment or similar legal
process including without limitation seizure for the payment of the
Participant's debts, judgments, alimony or separate maintenance.
(b)         Permitted Transfers. Notwithstanding the foregoing, the Granting
Authority may provide in the applicable instrument of grant that an Award is
transferable or assignable (i) in the case of a transfer without the payment of
any consideration, to the Participant's spouse, former spouse, children,
stepchildren, grandchildren, parent, stepparent, grandparent, sibling, Persons
having one of the foregoing types of relationship with a Participant due to
adoption and any entity in which these Persons (or the Participant) own more
than fifty percent of the voting interests and (ii) to an entity in which more
than fifty percent of the voting interests are owned by these Persons (or the
Participant) in exchange for an interest in that entity. Following any such
transfer or assignment, the Award shall remain subject to substantially the same
terms applicable to the Award while held by the Participant to whom it was
granted, as modified as the Granting Authority shall determine appropriate, and,
as a condition to such transfer, the transferee shall execute an agreement
agreeing to be bound by such terms. An Incentive Stock Option may be transferred
or assigned only to the extent consistent with Section 422 of the Code or the
ITA. Any purported assignment or transfer that does not qualify under this
Section 10 shall be void and unenforceable against the Company.

Section 11.          Adjustments.
(a)         No Restrictions on Action. The existence of the Plan and/or the
Awards granted hereunder shall not limit, affect or restrict in any way the
right or power of the Board of Directors or the shareholders of to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the capital structure or business of any Company, (ii) any merger,
consolidation, amalgamation or change in ownership of any Company, (iii) any
issue of bonds, debentures, capital, preferred or prior preference stocks ahead
of or affecting the capital stock of any Company or the rights thereof, (iv) any
dissolution or liquidation of any Company, (v) any sale or transfer of all or
any part of the assets or business of any Company or (vi) any other corporate
act or proceeding with respect to any Company. No Participant or any other
Person shall have any claim against any member of the Board of Directors or the
Granting Authority, or any Company or any employees, officers or agents of any
Company as a result of any such action.
(b)         Recapitalization Adjustment.
            (i)               In the event that (A) a dividend shall be declared
upon the Shares or other securities of the Company payable in Shares or other
securities of the Company, (B) the outstanding Shares shall be changed into or
exchanged for a different number or kind of shares or other securities of The
Company or of another corporation or entity, whether through an arrangement,
plan of arrangement, amalgamation or other similar statutory procedure or a
share recapitalization, subdivision, consolidation or otherwise, (C) there shall
be any change, other than those specified in (A) or (B) above, in the number or
kind of outstanding Shares or of any securities into which such Shares shall
have been changed or for which they shall have been exchanged, or (D) there
shall be a distribution of assets or shares to shareholders of the Company out
of the ordinary course of business, then, the Granting Authority shall determine
whether an adjustment in the number or kind of Shares theretofore authorized but
not yet covered by Awards, in the number or kind of Shares theretofore subject
to outstanding Awards, in the Exercise Price or Base Price applicable under any
outstanding Awards, in the number or kind of Shares generally available for
Awards or available in any calendar year under the Plan and/or such other
adjustment as may be appropriate should be made, in order to ensure that, after
any such event, the Shares subject to the Plan and each Participant's
proportionate interest shall be maintained substantially as before the
occurrence of the event, and if the Granting Authority determines that an
adjustment should be made, such adjustment shall be made and be effective and
binding for all purposes.
            (ii)        In the case of any such adjustment as provided for in
this Section, the Exercise Price or Base Price shall be adjusted appropriately
to reflect such adjustment. No adjustment provided for in this Section shall
require the Company to issue a fractional Share and the total adjustment with
respect to each outstanding Award shall be limited accordingly.
            (iii)        Any adjustment made pursuant to this Section with
respect to the terms of an Option shall require a similar modification with
respect to the terms of the Stock Appreciation Right to which such Option
relates.

Section 12.          Amendment and Termination.
(a)         General. Subject to the provisions of Section 12(c), the Board may
amend, suspend or terminate this Plan, or any portion thereof, at any time,
subject to those provisions of applicable law and the rules of the Stock
Exchanges, if any, that require the approval of shareholders or any governmental
regulative body. However, except as expressly set forth herein, no action of the
Board, the Granting Authority, or shareholders shall alter or impair the rights
of a Participant without the consent of the affected Participant, under any
Award granted to the Participant prior to the amendment, suspension or
termination.
(b)         Amendments Specifically Permitted. Without limiting the generality
of the foregoing, the Board may make the following types of amendments to the
Plan without seeking shareholder approval (unless and to the extent prohibited
by applicable law or rule of a Stock Exchange):
            (i)               amendments of a "housekeeping" or ministerial
nature including, without limiting the generality of the foregoing, any
amendments for the purpose of curing any ambiguity, error or omission in the
Plan or to correct or supplement any provision of the Plan that is inconsistent
with any other provision of the Plan;
            (ii)        amendments necessary to comply with the provisions of
applicable law and the applicable rules of the Stock Exchanges;
            (iii)        amendments necessary in order for Awards to qualify for
favorable treatment under Section 162(m), 409A or 422 of the Code, or any
successor provisions;
            (iv)        amendments respecting administration of the Plan;
            (v)               any amendments to the vesting provisions of the
Plan or any Award;
            (vi)        any amendments to the early termination provisions of
the Plan or any Award, whether or not such Award is held by an Insider, provided
such amendment does not entail an extension of an Award beyond the original
expiry date;
            (vii)        any amendments in the termination provisions of the
Plan or any Award, other than an Award held by an Insider in the case of an
amendment extending the term of an Award, provided any such amendment does not
entail an extension of the expiry date of such Award beyond its original expiry
date;
            (viii)        the addition of any form of financial assistance by
the Company for the acquisition by all or certain categories of Participants of
Shares under the Plan, and the subsequent amendment of any such provision;
            (ix)        the addition or modification of a cashless exercise
feature, payable in cash or Shares, which provides for a full deduction of the
member of underlying Shares from the Plan reserve;
            (x)               amendments necessary to suspend or terminate the
Plan; and
            (xi)        any other amendment, whether fundamental or otherwise,
not requiring shareholder approval under applicable law or the rules of the
Stock Exchanges.
(c)         Shareholder Approval. To the extent required by applicable law or by
the rules of any Stock Exchange, Shareholder approval will be required for the
following types of amendments:
            (i)               any amendments which would result in the exercise
price for any Award granted under the Plan being lower than the Market Value of
the Shares underlying the Award at the time the Award is granted;
            (ii)        any amendment which reduces the exercise price or
purchase price of an Award;
            (iii)        any amendment extending the term of an Award held by an
Insider beyond its original expiry date except as otherwise permitted by the
Plan;
            (iv)        the adoption of any option exchange involving Award; and
            (v)               any other amendment required to be approved by
shareholders under applicable law or rules of a Stock Exchange.

To the extent of any conflict between Section 12(b) and Section 12(c), Section
12(b) shall control.

Section 13.          Regulatory Approval. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued any Shares or
cause to be issued and delivered any certificates evidencing Shares pursuant to
the Plan, unless and until the Company is advised by its legal counsel that the
issuance and delivery of the Shares and such Share certificates is in compliance
with all applicable laws, regulations, rules, orders of governmental or
regulatory authorities in Canada, the United States and any other applicable
jurisdiction, and the requirements of the Stock Exchanges. The Company shall in
no event be obligated to take any action in order to cause the issuance or
delivery of Shares or such certificates to comply with any such laws,
regulations, rules, orders or requirements. The Granting Authority may require,
as a condition of the issuance and delivery of such Shares or certificates and
in order to ensure compliance with such laws, regulations, rules, orders and
requirements, that the Participant, or any permitted transferee of the
Participant under Section 9 hereof or, after his or her death, the Participant's
estate, as described in Section 9 hereof, make such covenants, agreements and
representations as the Granting Authority deems necessary or desirable.

Section 14.          No Additional Rights. No Person shall have any claim or
right to be granted Awards under the Plan, and the grant of any Awards under the
Plan shall not be construed as giving a Participant any right to continue in the
employment of the Company or affect the right of the Company to terminate the
employment of a Participant. Unless otherwise determined by the Granting
Authority, neither any period of notice, if any, nor any payment in lieu
thereof, upon Termination shall be considered as extending the period of
employment for the purposes of the Plan.

Section 15.          Miscellaneous Provisions.
(a)         Shareholder Rights. A Participant shall not have the right or be
entitled to exercise any voting rights, receive any dividends (though this shall
not limit the accruals pursuant to Section 8(d)) or have or be entitled to any
other rights as a shareholder in respect of Shares subject to an Award unless
and until such Shares have been paid for in full and issued and certificates
therefor have been issued to the Participant. A Participant entitled to Shares
as a result of the exercise of an Option or Stock Appreciation Right or the
settlement of a Restricted Stock Unit or a Performance Stock Unit shall not be
deemed for any purpose to be, or have any such rights as a shareholder of the
Company by virtue of such exercise or settlement, except to the extent a Share
certificate is issued therefor and then only from the date such certificate is
issued. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such share certificate is
issued, other than adjustments for dividend equivalent amounts to the extent
provided under Section 8 hereof.
(b)         Withholding. The Company may withhold from any amount payable to a
Participant, either under this Plan or otherwise, such amount as may be
necessary so as to ensure that the Company will be able to comply with the
applicable provisions of any federal, provincial, state or local law relating to
the withholding of tax or that any other required deductions are paid or
otherwise satisfied, at the minimum statutory rate. The Company shall also have
the right in its discretion to satisfy any such liability for withholding or
other required deduction amounts by retaining or acquiring any Shares, or
retaining any amount payable, which would otherwise be issued or delivered,
provided or paid to a Participant hereunder. The Company may require a
Participant, as a condition to exercise of an Option or Stock Appreciation Right
or the settlement of a Restricted Stock Unit or a Performance Stock Unit, to pay
or reimburse the Company for any such withholding (at the minimum statutory
rate) or other required deduction amounts related to the exercise of Options or
Stock Appreciation Rights or settlement of Restricted Stock Units or Performance
Stock Units.
(c)          Governing Law. The Plan, all instruments of grant evidencing Awards
granted hereunder and any other agreements or other documents relating to the
Plan shall be interpreted and construed in accordance with the Organizational
Law, except to the extent the terms of the Plan, any supplement to the Plan, or
the Award in question expressly provides for application of the laws of another
jurisdiction. The Granting Authority may provide that any dispute as to any
Award shall be presented and determined in such forum as the Granting Authority
may specify, including through binding arbitration. Any reference in the Plan,
in any instrument of grant evidencing Awards granted hereunder or in any other
agreement or document relating to the Plan to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.
(d)         Compliance with Laws of Other Jurisdictions. Awards may be granted
to Participants who are citizens or residents of a jurisdiction other than
Canada or the United States on such terms and conditions different from those
under the Plan as may be determined by the Granting Authority to be necessary or
advisable to achieve the purposes of the Plan while also complying with
applicable local laws, customs and tax practices, including any such terms and
conditions as may be set forth in any supplement to the Plan intended to govern
the terms of any such Award. In no event shall the eligibility, grant, exercise
or settlement of an Award constitute a term of employment, or entitlement with
respect to employment, of any employee.
(e)          Funding. Except as would not result in adverse tax consequences to
a Participant, no provision of the Plan shall require or permit the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other Employees, Consultants or Non-Employee Directors under general
law.

(f)          No Guarantee of Tax Consequences. Neither the Board, nor the
Company nor the Granting Authority makes any commitment or guarantee that any
specific tax treatment will apply or be available to pay Person participating or
eligible to participate hereunder.

Section 16.          Effective Date and Term of Plan.
(a)         Effective Date of the Plan. The Plan, and any amendments to the
Plan, shall become effective upon its or their adoption by the Board of
Directors, subject to approval by the shareholders of the Company at the next
annual meeting of shareholders of the Company or any adjournment thereof, if
required. The effective date of this Plan, as so amended, shall be the date of
approval by the shareholders. If the shareholders do not approve the Plan, or
any amendments to the Plan requiring shareholder approval, the Plan or such
amendments shall not be effective, and any and all actions taken prior thereto
under the amendments effected hereby, including the making of any Awards subject
to such approval being obtained, shall be null and void or shall, if necessary,
be deemed to have been fully rescinded. However, in such case the Existing Plan
shall remain in effect. If so approved, this Plan shall remain in effect with
respect to Awards granted on or before the tenth anniversary of the effective
date of this Plan (and no Awards may be made after such tenth anniversary), but
the operation and terms of the Plan shall remain in effect with respect to
Awards granted prior to such expiration of the Plan.
(b)         Effect on Existing Awards. Subject to Section 16(a),all new Awards
granted on or after the effective date of the amendments as provided in Section
16(a) are granted under and subject to the terms of this Plan as amended and
restated and all outstanding Options granted under the Prior Plans, including
the Existing Plan, prior to the effective date of the Plan will be assumed and
continued under the Plan, but nevertheless shall remain subject to their
individual Option Agreements and the terms of the Prior Plans as in effect
immediately prior to the effective date of the Plan, including provisions
concerning change of control or other related events.
(c)          Termination. The Plan shall terminate on the date determined by the
Board of Directors pursuant to Section 12 hereof and no Awards may become
effective under the Plan after the date of termination, but such termination
shall not affect any Awards that became effective pursuant to the Plan prior to
such termination.

